DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, the simultaneous contact between the heat exchange pipe and the inner and outer wall faces of the second cylinder (i.e. claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 
Claim Objections
The following claims are objected to because of informalities, wherein appropriate correction is required:
Claim 1 recites “the first passageway”, in line 12, whereas it should instead recite --the first passage--.
Claim 4 recites “a second end face exposed to an external of the gas-liquid separator”, in lines 2-3, whereas it should instead recite --a second end face externally exposed to the gas-liquid separator--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 7-10, and 13-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per claim 5, the claim recites “the second end face”, without proper antecedent basis. As currently recited, it is unclear whether claim 5 requires two end faces, or just a single end face. For examination purposes, the first recitation be construed as --an end face of the distribution portion--, and the second recitation will be construed as --the end face --.

As per claim 8, the claim recites “the inner wall”, without proper antecedent basis. It is unclear whether claim 8 was intended to be dependent on claim 6, which provides proper antecedence for the term “inner wall”. For examination purposes, claim 8 will be construed as depending on claim 6.
As per claim 9, the claim recites “the first side wall face”, in the third line, without proper antecedent basis. For examination purposes, the aforementioned recitation will be construed as --a first side wall face--. Moreover, the claim recites “a fourth side wall”, wherein it is unclear whether the claim requires a third side wall, or if the fourth side wall is merely nomenclatural. For examination purposes, the claim will be construed as not requiring a total of four side walls.
As per claim 10, the claim recites “the first through hole”, without proper antecedent basis. For examination purposes, the recitation will be construed as --a first through hole--.
	As per claim 13, the claim recites “the outer wall face”, without proper antecedent basis. It is unclear whether claim 13 was intended to depend on claim 12. For examination purposes, claim 13 will be construed as depending on claim 12. Moreover, claim 13 recites “the inner wall” without proper antecedent basis. For examination purposes, the recitation will be construed as --an inner wall--, instead.
As per claim 14, the claim recites the term “approximate”, i.e. a relative term which renders the claim indefinite. The term “approximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A review of the specification shows that the term “approximate” is merely reiterated as in the claim language, without providing 1
As per claim 15, the claim recites the term “approximately”, i.e. a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A review of the specification shows that the term “approximately” is merely reiterated as in the claim language, without providing a tolerance or margin of error for what may be considered to fall within the bounds of an approximation. Applicant is suggested to amend the claim term to recite --substantially--, instead, which has been held to be a broad term.2
As per claim 16, the claim recites “the first connector” and “the second connector” without proper antecedent basis. For examination purposes, the terms will respectively be construed as --a first connector-- and --a second connector--.
Claim 17 is rejected at least by virtue of its dependency.
As per claim 18, the claim recites “the side wall face of the lower sealing cover” without proper antecedent basis. For examination purposes, the limitation will be construed as --a side wall face of the lower sealing cover--.
As per claim 19, the claim recites “the inner wall face of the second cylinder”, without proper antecedent basis. For examination purposes, the limitation will be construed as --an inner wall face of the second cylinder--.
a gas-liquid separator, wherein the gas-liquid separator according to claim 1 is communicated between the evaporator and the compressor, an outlet of the evaporator is connected to an inlet of the gas-liquid separator, and the compressor is connected to an outlet of the gas-liquid separator”. The claim appears to be requiring two separate gas-liquid separators, wherein it is unclear whether the gas-liquid separator recited in the claims pertains to the first gas-liquid separator of the preamble, or to the gas-liquid separator according to claim 1. For examination purposes, the claim will be construed as follows: --A heat exchange system, comprising an evaporator, a compressor, and [[a]]the gas-liquid separator according to claim 1, wherein the gas-liquid separator is communicated between the evaporator and the compressor, an outlet of the evaporator is connected to an inlet of the gas-liquid separator, and the compressor is connected to an outlet of the gas-liquid separator--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 11, 14 and 18-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Klotten et al. (US 20080000261 A1), herein Klotten.
As per claim 1, Klotten disclsoes a gas-liquid separator (1), comprising: a first cylinder (8) and a second cylinder (2), the first cylinder (8) located at an inner side (as shown in figure 2) of the second cylinder (2); a first chamber (chamber of 2) and a second chamber (chamber of 8) communicated with each other (via 15), the first chamber (of 2) located in the second cylinder (2) and outside the first cylinder (8), the second chamber (of 8) at least comprising a space located inside the first cylinder (8); a heat exchange pipe (6), at least part of the heat exchange pipe (6) disposed in the first chamber (of 2); a distribution portion (3) fixed to the second cylinder (as shown in figure 2), the distribution portion (3) defining a first passage (10); a flow guide pipe (7) fixed to the distribution portion (3), one end of the first passage (10) communicated (i.e. directly communicated) with one end (14) of the flow guide pipe (7), the other end of the first passage (10) communicated (i.e. indirectly communicated via 15) with the first chamber (of 2), the other end (15) of the flow guide pipe (7) communicated with the second chamber (of 8); and a lower sealing cover (4) with a flow passage (12), the lower sealing cover (4) fixed to the second cylinder (2), the lower sealing cover (4) and the distribution portion (3) disposed at two opposite sides of the second cylinder (2) along an axis direction (16) of the second cylinder (2), the flow passage (12) communicated with the first chamber (of 2).
	As per claim 3, Klotten discloses wherein the first passage (10) defines a distribution hole (e.g. lower hole, as shown in figure 2), the distribution hole is in communication with the first chamber (of 2) and the second chamber (of 8), and a peripheral wall portion of the distribution portion (3) is configured as a part of a wall defining the first chamber (as evidenced by figures 2 and 3).
4) is mounted to a lower end of the second cylinder (2), and the lower sealing cover (4) defines a plurality of flow passages (12 and 19) communicating the first chamber (of 2) and an external of the gas-liquid separator (evident from at least figure 3).
	As per claim 14, Klotten discloses wherein the heat exchange pipe (6) is wound in a same direction to form a substantial cylinder shape (see figures 2 and 3), one end (upper end) of the heat exchange pipe (upper end) is provided with a first connector (threads or a threaded joint, as described in paragraphs 20 and 23) connected to the distribution portion (3), and the other end (lower end) of the heat exchange pipe (6) is provided with a second connector (threads or a threaded joint, as described in paragraphs 20 and 23) connected to the lower sealing cover (4).
	As per claim 18, Klotten discloses wherein an opening direction (upwards) of the first connector (upper connector of 6) is opposite to an opening direction (downwards) of the second connector (lower connector of 6), a side wall face (outermost circumference face) of the distribution portion (3) extends outwardly to form a first lug (see figures 2 and 3), the first connector (upper connector of 6) is inserted into the first lug and penetrates through the first lug (as shown in figure 3), a side wall face (outermost circumference face) of the lower sealing cover (4) extends outwardly to form a second lug (as shown in figures 2 and 3), and the second connector (lower connector of 6) is inserted into the second lug and penetrates through the second lug (as shown in figure 3).
	As per claim 19, Klotten disclsoes wherein a heat dissipation member (fins of the tube 6) is provided in the first chamber (see figure 2 and paragraphs 10 and 20), the heat dissipation member is bent into a cylinder shape (i.e. coiled; see figure 2), and the heat dissipation member 8) and/or the inner wall face of the second cylinder (2).
	As per claim 20, Klotten discloses a heat exchange system (see paragraph 3), comprising an evaporator (described in at least paragraphs 3 and 4), a compressor (see paragraph 4) and the gas-liquid separator according to claim 1 (see rejection of claim 1), wherein the gas-liquid separator (1) is communicated between the evaporator (downstream the evaporator) and the compressor (upstream the compressor; as evidenced by at least paragraph 3), an outlet of the evaporator is connected to an inlet of the gas-liquid separator (by being downstream therefrom), and the compressor is connected to an outlet of the gas-liquid separator (by being upstream therefrom).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Klotten (US 20080000261 A1) in view of Tawney et al. (US 6499534 B1), herein Tawney.
As per claim 12, Klotten disclsoes wherein the heat exchange pipe (6) contacts with an inner wall face of the second cylinder (8).
However, Klotten may not explicitly disclose wherein the heat exchange pipe contacts with an outer wall face of the second cylinder.
On the other hand, Tawney, directed to a heat exchanger, disclsoes wherein a heat exchange pipe (62) contacts with an outer wall face of a second cylinder (see figure 3).

In the instant case, and as per (1), Tawney describes that the coiled tube is used for providing heat transfer between two fluid mediums (see column 4, lines 54-68). One of ordinary skill in the art would recognize that the physical contact between the tube and the cylinder provides direct thermal conduction therebetween. As per (2), it should be noted that the combined teachings of Klotten and Tawney suggest the only two possible configurations for the heat exchange pipe: A) a configuration where the pipe contacts an inner wall surface of the second cylinder, or B) a configuration where the pipe contacts an outer wall surface of the second cylinder. As per (3), one of ordinary skill in the art would recognize that since the prior art of Tawney has successfully implemented its own teachings with regards to outer wall surface configuration, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Klotten. Said reasonable expectation of success is apparent from the fact that both Klotten and Tawney are analogous to each other, as well as are analogous to the claimed invention, by virtue 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Klotten and to have modified them with the teachings of Tawney, by having the heat exchange pipe contact an outer wall face of the second cylinder, as a matter of trying a finite number of predictable solutions, in order to provide different thermal conduction configurations, without yielding unpredictable results.
As per claim 13, Klotten as modified discloses wherein the heat exchange pipe (6 of Klotten as modified by Tawney) is connected to the outer wall face of the second cylinder in a spiral winding manner (represented in figure 3 of Tawney), and an outer wall face of the heat exchange pipe contacts with an inner wall face of the second cylinder (as shown in figure 3 of Tawney).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Klotten (US 20080000261 A1) in view of van der Schaaf (US 4840678 A), herein Schaaf.
As per claim 15, Klotten disclsoes wherein the heat exchange pipe (6) comprises a plurality of tubes arranged in parallel with each other (see at least figure 2), one end (upper end) of the tubes is connected with a first collecting pipe (upper 19), the other end (lower end) of the tubes is connected with a second collecting pipe (lower 19), and the first collecting pipe (upper 19) and lower 19) are arranged substantially in parallel with each other (as evidenced by figure 3).
	However, Klotten may not explicitly disclose wherein the tubes are flat.
	On the other hand, Schaaf, directed to a heat exchange system, discloses flat tubes (1; see figure 1).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.3 
As per (1), Schaaf teaches that flattened tubes provide appreciable advantages regarding the heat transfer per unit of fluid passing therethrough (see column 1, lines 29-38). In other words, the amount of heat transfer may be increased by changing the geometry of the pipes. As per (2), one of ordinary skill in the art would recognize that since the prior art of Schaaf has successfully implemented its own teachings with regards to the flat tubes, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Klotten. Said reasonable expectation of success is apparent from the fact that Klotten and Schaaf are analogous 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Klotten and to have modified them with the teachings of Schaaf, by having flat tubes, in order to improve the geometry of the tubes and consequently improve the heat transfer thereof, as similarly suggested by Schaaf, without yielding unpredictable results.
Allowable Subject Matter
Claims 2, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 5, 7-10 and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as currently recited in the aforementioned claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2173.05(b).
        2 See MPEP § 2173.05(b).
        3 See MPEP § 2143.